 

 
 
 
 
Summary Plan Description
 
The Petroleum Development Corporation 401(k)
& Profit Sharing Plan
 
 



--------------------------------------------------------------------------------

 

The Petroleum Development Corporation 401(k) & Profit Sharing Plan
Summary Plan Description
1
 
 
 
I. Basic Plan Information
2
 
A. Account
2
 
B. Beneficiary
2
 
C. Deferral Contribution
2
 
D. Employee
2
 
E. Employer
2
 
F. ERISA
2
 
G. Highly Compensated Employee
2
 
H. Non-Highly Compensated Employee
3
 
I. Participant
3
 
J. Plan Type
3
 
K. Plan Administrator
3
 
L. Plan Number
3
 
M. Plan Sponsor
3
 
N. Plan Year
3
 
O. Service of Process
3
 
P. Trustee
3
 
 
 
II. Participation
4
 
A. Eligibility Requirements
4
 
 
 
III. Contributions
4
 
A. Compensation
4
 
B. Employee Deferral Contributions
5
 
1. Regular Deferral Contributions
5
 
2. Additional Deferrals
5
 
3. Age 50 and Over Catch-Up Contributions
5
 
C. Employer Matching Contributions
5
 
1. Discretionary Matching Contributions
6
 
D. Nonelective Contributions
6
 
1. Discretionary Nonelective Contributions
6
 
E. Qualified Nonelective Contributions
6
 
F. Limit on Contributions
6
 
G. Rollover Contributions
6
 
 
 
IV. Investments
7
 
A. Investments
7
 
B. Fidelity(R) Portfolio Advisory Service at Work
8
 
C. Statement of Account
8
 
D. Election
8
 
 
 
V. Vesting
8
 
A. Forfeiture and Re-employment
9
 
 
 
VI. Participant Loans
10
 
A. General Loan Rules
10
 
B. Specific Loan Procedures
10
 
1. Loan Application
10
 
2. Loan Amount
10
 
3. Number of Loans
11
 




--------------------------------------------------------------------------------

 

4. Interest Rate
11
 
5. Loan Repayments and Loan Maturity
11
 
6. Default or Termination of Employment
11
 
 
 
VII. In Service Withdrawals
11
 
A. Hardship Withdrawals
11
 
B. Withdrawals After Age 59½
12
 
C. Withdrawlas After Age 70½
12
 
D. Withdrawals After Normal Retirement Age
12
 
E. Withdrawals of Rollover Contributions
12
 
 
 
VIII. Distribution of Benefits
12
 
A. Eligibility For Benefits
12
 
B. Distribution Events
13
 
1. Death
13
 
2. Disability
13
 
3. Retirement
13
 
4. Minimum Required Distributions
13
 
5. Termination of Employment
13
 
C. Form of Payments
13
 
1. Lump Sum Distributions
13
 
a) Non-rollover Distribution
14
 
b) Direct Rollover Distribution
14
 
c) Combination Non-rollover Distribution and Direct Rollover Distribution
15
 
2. Installment Distributions
15
 
3. Other Non-Annuity
15
 
 
 
IX. Miscellaneous Information
15
 
A. Benefits Not Insured
15
 
B. Attachment of Your Account
15
 
C. Plan-to-Plan Transfer Of Assets
15
 
D. Plan Amendment
16
 
E. Plan Termination
16
 
F. Interpretation of Plan
16
 
G. Electronic Delivery
16
 
 
 
X. Internal Revenue Code Tests
16
 
A. Non-Discrimination Tests
16
 
B. Top Heavy Test
16
 
 
 
XI. Participant Rights
17
 
A. Claims
17
 
1. Claims Procedures
17
 
2. Review Procedures (For Appeal of an Adverse Benefit Determination)
17
 
B. Statement of ERISA Rights
18
 
 
 
XII. Services and Fees
19
 
 
 
Appendix A. Investment Options
20
 

 
 
 
 



--------------------------------------------------------------------------------

 

Summary Plan Description
The Petroleum Development Corporation 401(k) & Profit Sharing Plan
 
The Petroleum Development Corporation 401(k) & Profit Sharing Plan (the “Plan”)
of Petroleum Development Corporation has been amended as of 12/01/2010 (the
“Effective Date”). This Plan is intended to be a qualified retirement plan under
the Internal Revenue Code.
 
The purpose of the plan is to enable eligible Employees to save for retirement.
As well as retirement benefits, the plan provides certain benefits in the event
of death, disability, or other termination of employment. The Plan is for the
exclusive benefit of eligible Employees and their Beneficiaries.
 
This booklet is called a Summary Plan Description (“SPD”) and it contains a
summary in understandable language of your rights and benefits under the plan.
If you have difficulty understanding any part of this SPD, you should contact
the Plan Administrator identified in the Basic Plan Information section of this
document during normal business hours for assistance.
 
This SPD is a brief description of the principal features of the plan document
and trust agreement and is not meant to interpret, extend or change these
provisions in any way. A copy of the plan document is on file with the Plan
Administrator and may be read by any employee at any reasonable time. The plan
document and trust agreement shall govern if there is a discrepancy between this
SPD and the actual provisions of the plan.
 
This SPD is based on the federal tax implications of your participation in the
Plan, transactions made within your Account, and distributions you may receive
from the plan. The state tax implications of your participation and these
transactions should be determined based on an examination of appropriate state
law. Please consult with your tax advisor if you have any questions regarding
state tax law.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        2

--------------------------------------------------------------------------------

 

 
 
I.Basic Plan Information
 
The information in this section contains definitions to some of the terms that
may be used in this SPD and general Plan information. If the first letter of any
of the terms defined below is capitalized when it is used within this SPD, then
it represents the indicated defined term.
 
A.Account
 
An Account shall be established by the Trustee to record contributions made on
your behalf and any related income, expenses, gains or losses. It may also be
referred to as an Account balance.
 
B.Beneficiary
 
This is the person or persons (including a trust) you designate, or who are
identified by the plan document if you fail to designate or improperly
designate, who will receive your benefits in the event of your death. You may
designate more than one Beneficiary.
 
C.Deferral Contribution
 
This is a contribution taken directly from the pay of an Employee and
contributed to the Plan, subject to certain limits (described below). The Plan
permits you to make both pre-tax and certain after-tax (Roth) Deferral
Contribution amounts.
 
D.Employee
 
An Employee is an individual who is employed by your Employer as a common law
employee or, in certain cases, as a leased employee and is not terminated.
 
E.Employer
 
The name and address of your Employer is:
Petroleum Development Corporation
120 Genesis Boulevard
P.O. Box 26
Bridgeport, WV 26330
(304) 842-6256
 
Your Employer's federal tax identification number is: 95-2636730
 
The following Employer(s) also participate in the Plan and employees of each
employer listed below shall be eligible to participate in accordance with the
Participation section of this Summary Plan Description.
Federal Tax
Identification Number
Participating Employer Name
Designation
27-1195623
PDC Mountaineer LLC
Unrelated

 
F.ERISA
 
The Employee Retirement Income Security Act of 1974 (ERISA) identifies the
rights of Participants and Beneficiaries covered by a qualified retirement plan.
 
G.Highly Compensated Employee
 
An Employee is considered a highly compensated Employee if (i) at anytime during
the current or prior year you own, or are considered to own, at least five
percent of your Employer, or (ii) received compensation from your Employer
during the prior year in excess of $110,000, as adjusted and you are in the top
paid group consisting of the top 20% of employees ranked by compensation.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        3

--------------------------------------------------------------------------------

 

 
 
H.Non-Highly Compensated Employee
 
An Employee who is not a Highly Compensated Employee.
 
I.Participant
 
A participant is an eligible Employee who has satisfied the eligibility and
entry date requirements and is eligible to participate in the Plan or a formerly
eligible Employee who has an account balance remaining in the Plan.
 
J.Plan Type
 
The The Petroleum Development Corporation 401(k) & Profit Sharing Plan is a
defined contribution plan. These types of plans are commonly described by the
method by which contributions for participants are made to the plan. The The
Petroleum Development Corporation 401(k) & Profit Sharing Plan is a 401(k)
deferral plan. More information about the contributions made to the plan can be
found in Section III, Contributions.
 
K.Plan Administrator
 
The Plan Administrator is responsible for the administration of the Plan and its
duties are identified in the plan document. In general, the Plan Administrator
is responsible for providing you and your Beneficiaries with information about
your rights and benefits under the Plan. The name and address of the Plan
Administrator is:
 
Petroleum Development Corporation
120 Genesis Boulevard
P.O. Box 26
Bridgeport, WV 26330
(304) 842-6256
 
L.Plan Number
 
The three digit IRS number for the Plan is 001.
 
M.Plan Sponsor
 
Your Employer is the sponsor of the Plan.
 
N.Plan Year
 
The Plan Year is the twelve-month period ending on the last day of December.
Your Employer may only change or have changed the Plan Year by amending and
restating to a new Plan Document.
 
O.Service of Process
 
The plan's agent for service of legal process is the Plan Administrator.
 
P.Trustee
 
The trustee is responsible for trusteeing the Plan's assets. The trustee's
duties are identified in the trust agreement and relate only to the assets in
its possession. The name and address of the Plan's Trustee are:
 
Fidelity Management Trust Company
82 Devonshire Street
Boston, MA 02109

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        4

--------------------------------------------------------------------------------

 

 
 
II.Participation
 
A.Eligibility Requirements
 
You are eligible to participate in the Plan if you are an Employee.
However, you are not eligible to participate if you are:
 
•a resident of Puerto Rico
 
•    
covered by a collective bargaining agreement for which retirement benefits have
been the subject of good faith negotiations

 
•a Leased Employee.
 
You are also not eligible to participate if you are an individual who is a
signatory to a contract, letter of agreement, or other document that
acknowledges your status as an independent contractor not entitled to benefits
under the Plan and you are not otherwise classified by the Employer as a common
law employee or the Employer does not withhold income taxes, file Form W-2 (or
any replacement form), or remit Social Security payments to the Federal
government for you, even if you are later adjudicated to be a common law
employee.
 
You will become eligible to participate in the Plan according to the table
below:
 
Contribution type
Age Requirement
Service Requirement
Entry Date
All Sources
18
 
3 month(s)
First day of each month
 
 
 
 

 
Once you become a Participant you are eligible to participate in the Plan until
you terminate your employment with your Employer or become a member of a class
of Employees excluded from the Plan. If you terminate your employment after you
have met the eligibility requirements, and are later re-employed by your
Employer, you will again be eligible to participate in the Plan when you
complete one hour of service.
 
III.Contributions
 
After you satisfy the participation requirements in Section II of this Summary
Plan Description, you will be eligible to make Deferral Contributions. In
addition, your Employer may make matching and nonelective contributions to your
Account. The type(s) of contributions available under the Plan are described in
this section.
 
A.Compensation
 
Compensation must be defined to compute contributions under the Plan. For
purposes of determining contributions, only Compensation paid to you for
services you performed while employed as an Eligible Employee shall be
considered. Eligible compensation for computing contributions under the Plan is
the taxable compensation for a Plan Year reportable by your Employer on your IRS
Form W-2, excluding reimbursements or other expense allowances, fringe benefits,
moving expenses, deferred compensation and welfare benefits and including salary
reduction contributions you made to an Employer sponsored cafeteria, qualified
transportation fringe, simplified employee pension, 401(k), 457(b) or 403(b)
plan.
The definition of compensation for your plan for purposes of computing
contributions also excludes certain amounts from certain contribution source
types as indicated in the table below.
 
Source
Exclusion (s)
Employee Deferral Contributions and Qualified Nonelective Contributions
No Exclusions.
Employer Matching Contributions
No Exclusions.
Employer Nonelective Contributions
No Exclusions.


______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        5

--------------------------------------------------------------------------------

 

 
Compensation for your first year of eligible Plan participation will be based
upon eligible compensation paid for the entire Plan Year. Tax laws limit the
amount of compensation that may be taken into account each Plan Year; the
maximum amount for the 2011 Plan Year is $245,000.
 
B.Employee Deferral Contributions
 
1.Regular Deferral Contributions
 
You may elect to defer a percentage of your eligible compensation into the Plan
after you satisfy the Plan's eligibility requirements. The percentage of your
eligible compensation you elect will be withheld from each payroll and
contributed to an Account in the Plan on your behalf. For pre-tax contributions
being withheld from your compensation, the percentage you defer is subject to an
annual limit of the lesser of 60% of eligible compensation or $16,500 (in 2011;
thereafter as adjusted by the Secretary of the Treasury) in a calendar year.
 
You will be eligible to designate some or all of your Deferral Contribution as a
Roth Deferral Contribution at the time you make your deferral election. Once
made, this election will be irrevocable (that is, Roth Deferral Contributions
cannot later be re-characterized as pre-tax Deferral Contributions). If you
elect to make Roth Deferral Contributions, the amount of your contribution will
be included in your income for tax purposes, and the income tax withholding
amounts will be deducted from the remainder of your pay, not from the Roth
Deferral Contribution amount.
 
For example, if you have annual compensation of $30,000 and elect to make a Roth
Deferral Contribution to the Plan equal to 5% of your compensation, your Roth
Deferral Contribution to the Plan will equal $1,500 (5% of $30,000). The tax
withholding applicable to the amount you have elected to contribute to the Plan
as a Roth Deferral Contribution will be applied against the remainder of your
compensation.
 
Except with respect to the income taxation of Roth Deferral Contributions at
contribution (described above) and to the distribution of amounts attributable
to Roth Deferral Contributions (described below), Roth Deferral Contributions
are subject to the same rules applicable to pre-tax Deferral Contributions. For
example, pre-tax and Roth Deferral Contributions are added together to determine
whether you have hit the Federal tax law limit on Deferral Contributions
($16,500 in 2011 for those not eligible to make age 50 and over catch-up
contributions) or the Plan's deferral limit.
 
Your Deferral Contributions cannot be forfeited for any reason, however, there
are special Internal Revenue Code rules that must be satisfied and may require
that some of your contributions be returned to you. The Plan Administrator will
notify you if any of your contributions will be returned. You may increase or
decrease the amount you contribute as of the first day of each month. You may
also completely suspend your contributions which you may resume as of the first
day of each month. If you want to increase, decrease, suspend, or resume your
Deferral Contributions, you must call the Fidelity Retirement Benefits Line at
1-800-835-5097 or access the NetBenefits® web site at www.401k.com.
 
2.Additional Deferrals
 
You may make additional Deferral Contributions during the payroll period(s)
designated by your Employer. You may defer a whole percentage between 1 and 100%
of your eligible compensation into the Plan by completing a special election
form. The total amount of your additional and regular Deferral Contributions for
the Plan Year may not exceed 60% of your eligible compensation or other
applicable Internal Revenue Code limits. Your Employer may refuse to accept any
or all of your additional Deferral Contributions if they will have an adverse
effect on the Plan's annually required Internal Revenue Code tests.
 
3.Age 50 and Over Catch-Up Contributions
 
The Plan provides that participants who are projected to be age 50 or older by
the end of the calendar year and who are making Deferral Contributions to the
Plan may also make a catch-up contribution of up to $5,500 (in 2011; thereafter
as adjusted by the Secretary of the Treasury).
 
C.Employer Matching Contributions
 
You become eligible for matching contributions only if you make Deferral
Contributions. For purposes of determining your matching contributions under the
Plan, your Contributions will include Age 50 and Over Catch-Up Contributions.
Employer matching contributions must be allocated to your Account in the Plan
within prescribed legal time limits.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        6

--------------------------------------------------------------------------------

 

 
1.Discretionary Matching Contributions
 
Discretionary matching contributions will be computed by your Employer based on
your eligible compensation contributed to the Plan each Plan Year.
 
Your Employer will communicate the amount of any annual discretionary matching
contributions.
 
D.Nonelective Contributions
 
1.Discretionary Nonelective Contributions
 
Your Employer may make discretionary nonelective contributions in an amount to
be determined by the Board of Directors for each Plan Year. You must complete at
least 1,000 hours of service during the Plan Year and be employed as of the last
day of the Plan Year to be eligible to receive any nonelective contributions
that may be made for that Plan Year. You do not need to satisfy this requirement
if you die, become disabled or retire during the Plan Year. Discretionary
nonelective contributions, if any, made to the Plan by your Employer will be
allocated to your Account in the ratio that your eligible compensation bears to
the total eligible compensation paid to all eligible Participants.
 
E.Qualified Nonelective Contributions
 
Your Employer may designate all or a portion of any nonelective contributions
for a Plan Year as “qualified nonelective contributions” and allocate them to
Non-Highly Compensated Employees to help the Plan pass one or more annually
required Internal Revenue Code nondiscrimination test(s). You will be 100%
vested in these contributions and may not request a hardship withdrawal of these
contributions.
 
F.Limit on Contributions
 
Federal law requires that amounts contributed by you and on your behalf by your
Employer for a given limitation year generally may not exceed the lesser of:
 
$49,000 (or such amount as may be prescribed by the Secretary of the Treasury);
or
 
100% of your annual compensation.
 
The limitation year for purposes of applying the above limits is the twelve
month period ending December 31. Contributions under this Plan, along with
Employer contributions under any other Employer-sponsored defined contribution
plans, may not exceed the above limits. If this does occur, then excess
contributions in your Account may be forfeited or refunded to you based on the
provisions of the Plan document. You will be notified by the Plan Administrator
if you have any excess contributions. Income tax consequences may apply on the
amount of any refund you receive.
 
G.Rollover Contributions
 
You can roll over part or all of an eligible rollover distribution you receive
from an eligible retirement plan into this Plan even if you have not yet
satisfied the age and Eligibility service requirements described in Section II
above; however you will not become a Participant in the Plan and become entitled
to make Deferral Contributions and share in Employer contributions until you
have met the Plan's eligibility and entry date requirements. An eligible
retirement plan is a qualified plan under Section 401(a), a 403(a) annuity plan,
a 403(b) annuity contract, an eligible 457(b) plan maintained by a governmental
employer, and an individual retirement account and individual retirement
annuity. An eligible rollover distribution includes any distribution from an
eligible retirement plan, except any distribution from an individual retirement
account or an individual retirement annuity consisting of nondeductible
contributions or any distribution from a 403(b) annuity contract consisting of
after-tax employee contributions or any distribution from any other eligible
retirement plan consisting of after-tax contributions. Making Rollover
Contributions to the Plan that consist of assets other than qualified 401(a)
plan assets may result in the loss of favorable capital gains or ten year income
averaging tax treatment that may otherwise be available with respect to a lump
sum distribution to you from the Plan. The loss of this favorable tax treatment
may also occur if you make a Rollover Contribution to the Plan that consists of
qualified 401(a) plan assets under certain circumstances. If you may be eligible
for this special tax treatment, you should consult your tax advisor and
carefully consider the impact of making a Rollover Contribution to the Plan.
 
The Plan Administrator must approve any Rollover Contribution and reserves the
right to refuse to accept any such contribution.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        7

--------------------------------------------------------------------------------

 

If your Rollover Contribution to the Plan is not a direct rollover (i.e., you
received a cash distribution from your eligible retirement plan), then it must
be received by the Trustee within 60 days of your receipt of the distribution
and must not contain any after tax contribution amounts. Rollover Contributions
may only be made in the form of cash, allowable fund shares, or (if the Plan
allows new loans in accordance with the terms of this SPD) promissory notes from
an eligible retirement plan. Your Rollover Contributions Account will be subject
to the terms of this Plan and will always be fully vested and nonforfeitable. In
general, if you receive an eligible rollover distribution as a surviving spouse
of a participant or as a spouse or former spouse who is an “alternate payee”
pursuant to a qualified domestic relations order (“QDRO”), you may also make a
Rollover Contribution to the Plan.
 
The Plan will accept direct Rollover Contributions of amounts attributable to
Roth Deferral Contributions that you made to another qualified plan that
accepted Roth Deferral Contributions and properly segregated them from other
contributions. The same rules that apply to other direct Rollover Contributions
apply to direct Rollover Contributions of amounts attributable to Roth Deferral
Contributions, except for the income tax treatment on distribution (described
below).
 
IV.Investments
 
A.Investments
 
The Employee Retirement Income Security Act of 1974 (ERISA) imposes certain
duties on the parties who are responsible for the operation of the Plan. These
parties, called fiduciaries, have a duty to invest Plan assets in a prudent
manner. However, an exception exists for plans that comply with ERISA Section
404(c) and permit a Participant to exercise control over the assets in his/her
Account and choose from a broad range of investment alternatives. This Plan is
intended to be a Section 404(c) plan. To the extent that you have directed the
investment of assets in your Account under the Plan, you are responsible for the
investment decisions you made relating to those assets and the Plan fiduciaries
are not responsible for any losses resulting from your investment instructions.
In addition, you have the right to direct the trustee regarding mutual fund
proxy voting based on the number of shares you own. Please see Appendix A for a
list of the investments currently available under the Plan. If you are invested
in the Stock Fund, with the exception of certain participants described in
Appendix A to this SPD, your purchases and sales of shares of the Stock Fund
will be executed directly through the Trustee. If you are invested in the Stock
Fund, you will also be given the opportunity to exercise voting rights for
shares of the corporation allocated to your Account at all times that corporate
shareholders vote. The Plan Administrator has established procedures to ensure
that Participant purchase, holding and sale of shares of the Stock Fund, as well
as the exercise of voting rights with respect to the stock, shall be held in the
strictest confidence (not disclosed to the Employer). The Plan Administrator is
responsible for monitoring compliance with these confidentiality procedures.
Please see Appendix A for a list of the investments currently available under
the Plan. You can get additional information about any investment alternative or
the proxy voting for them; by contacting Fidelity by calling 1-800-835-5097 or
by accessing the NetBenefits® web site at www.401k.com. The Plan Administrator
is the Plan fiduciary responsible for providing the following additional
information (all of which can be obtained by contacting Fidelity):
 
•    
A description of the annual operating expenses of each investment fund (e.g.,
investment management fees, administrative fees, transaction costs) which reduce
the rate of return to you, and the aggregate amount of such expenses expressed
as a percentage of average net assets of the designated investment alternative;

 
•    
Prospectuses, financial statements and reports, plus any other material provided
to the Plan which relates to the available investment alternatives;

 
•    
A list of the assets comprising the portfolio of each investment fund that
constitute plan assets within the meaning of 29 CFR 2510.3-101, the value of
each such asset (or the proportion of the investment fund which it comprises),
and with respect to each such asset which is a fixed rate investment contract
issued by a bank, savings and loan association or insurance company, the name of
the issuer of the contract, the term of the contract and the rate of return on
the contract;

 
•    
Information concerning the value of shares or units of the investment funds
available to you under the Plan, as well as the past investment performance of
such funds, determined net of expenses, on a reasonable and consistent basis;
and

 
•    
Information concerning the value of shares or units in the investment funds held
in your Plan account.


______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        8

--------------------------------------------------------------------------------

 

 
 
B.Fidelity® Portfolio Advisory Service at Work
 
Fidelity® Portfolio Advisory Service at Work (the “Service”) is a managed
account service that invests your workplace savings plan account in one of
several model portfolios created from a mix of your plan's eligible investment
options. The Service is managed by Strategic Advisers, Inc., a registered
investment adviser and a Fidelity Investments company. The investment options
selected are spread among broadly diversified investment types designed to help
enhance growth and manage risk. When you enroll in the Service, you are assigned
to a model portfolio based on either your investment time horizon, or on your
financial situation, risk tolerance, and investment time horizon, depending upon
what you choose during enrollment. Once enrolled, your current workplace savings
account balance will be reallocated to align with the investment allocation of
your assigned model portfolio; your future contributions will also be invested
according to this model portfolio.
 
While enrolled in the Service, you are delegating the ongoing management of your
account to the Service. You will not be able to make any exchanges among
investment options or otherwise direct or restrict the management of your
account. The Service will allocate and, when appropriate, reallocate the assets
in your account to ensure that it stays in balance with the model portfolio's
current mix of investments. Whenever your account is reallocated or rebalanced
to fit your model portfolio, you will receive a confirmation detailing the
transactions. You will also receive prospectuses for any investment option you
did not previously own.
 
For more information regarding Fidelity® Portfolio Advisory Service at Work, or
to enroll, log onto NetBenefits® at https://netbenefits.fidelity.com/pas or call
a Fidelity Representative at 866-811-6041.
 
C.Statement of Account
 
The assets in the Plan are invested in available investment options and a
separate Account is established for each Participant who receives and/or makes a
contribution. The value of your Account is updated each business day to reflect
any contributions, exchanges between investment options, investment earnings or
losses for each investment option and withdrawals. Your account statement is
available online through NetBenefits® at www.401k.com. You can view and print a
statement for any time period up to 24 previous months. A statement is also
available to be automatically mailed to you every three months. You can initiate
these mailings by logging on to NetBenefits® and selecting Mail Preferences
under the Accounts tab.
 
D.Election
 
The Plan is intended to qualify as a Participant-directed plan under Section
404(c) of ERISA. This means that you are responsible for your investment
decisions under the plan and any resulting investment activity. The plan
fiduciaries, including, but not limited to, Fidelity Management Trust Company
and Petroleum Development Corporation, are not responsible for any losses
incurred as a result of your investment decisions.
 
V.Vesting
 
The term “vesting” refers to your nonforfeitable right to the money in your
Account. You receive vesting credit for the number of years that you have worked
for your Employer and any Related Employer.
 
If you terminate your employment with your Employer, you may be able to receive
a portion or all of your Account based on your vested percentage. Your employer
has preserved a prior vesting schedule in the Plan. The Additional Vesting
Schedule section below will indicate if a different vesting schedule applies to
you. You are always 100% vested in your Rollover Contributions, Qualified
Nonelective Contributions, Deferral Contributions and any earnings thereon. Your
Employer Matching Contributions and Employer Nonelective Contributions and any
earnings thereon will be vested in accordance with the following schedule:
 
Years of Service
Vesting Percentage
less than 1
0
1
25
2
50
3
100


______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        9

--------------------------------------------------------------------------------

 

 
Additional Vesting Schedule
 
Employees who are members of certain class(es), specified below, receive a
different vesting schedule for the below-specified contribution:
 
Your Discretionary Match contributions will be subject to the vesting schedule
appearing immediately below if you are a member of the following class: All
employees hired on or before 12/31/2006 will remain on the prior vesting
schedule of 100% immediate vestiing for Employer Matching Contributions.
 
Years of Service
Vesting Percentage
less than 1
100
1
100

 
The methodology used to determine your years of service for vesting purposes has
changed. Previously you received vesting credit for a year of service under the
'general method' if you earned at least 1,000 hours of service in a Plan Year.
Vesting under the Plan is now based upon the elapsed time method. Hours of
service are not counted and instead periods of service are computed. A period of
service is determined based on the time you work for your Employer. Only your
whole years of service with your Employer will be counted to compute your years
of service for vesting purposes. For example, if you have three years and ten
months of service, then for vesting purposes you will receive credit for three
years of service.
 
If you were an Employee before July 1, 2006, you will receive vesting credit for
your years of service with your Employer based upon the following:
 
Applicable Year(s)
Method
Measurement Period
Plan Year(s) before 2006
General
Jan. 1 to Dec. 31
2006
General or Elapsed Time*
Jan. 1 to Dec. 31
Plan Year(s) after 2006
Elapsed Time
Jan. 1 to Dec. 31

 
*You will receive vesting credit for this period if you would get such credit
under either the general method (hours of service) or the elapsed time method.
 
If you became an Employee on or after July 1, 2006, then you will receive
vesting credit for your years of service with your Employer based only on the
elapsed time method. In this case, your measurement period for determining your
years of service will generally be based upon your date of employment with your
Employer.
 
A.Forfeiture and Re-employment
 
If you terminate your employment with your Employer and are less than 100%
vested in your Employer Account, you may forfeit the non-vested portion of your
Employer Account. A forfeiture will occur in the Plan Year that you receive a
distribution of your entire vested Account, or if you do not receive a
distribution, after five consecutive one year breaks in service. Forfeitures are
retained in the Plan and may first be used to pay administrative expenses. Any
remaining amounts will be used to reduce future Employer contributions payable
under the Plan.
 
Example: (This example is for illustration purposes only.) Assuming you
terminate your employment in 2011 with the following Account:
Source
Amount
Vested Percentage
Vested Amount
Employee
$2,000
100%†
$2,000
Employer
$1,000
80%
800
Total
$3,000
 
$2,800

 
You received a $2,800 distribution in 2011 from the Plan. This represented a
complete distribution of your Account. A $200 forfeiture will occur in 2011.
 

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        10

--------------------------------------------------------------------------------

 

†    You are always 100% vested in your own employee Deferral Contributions and
earnings in the Plan.
 
A one-year break in service occurs when you have less than one hour of service
in the twelve consecutive month period beginning with the earlier of the day
your employment terminates or the 12 month anniversary of the date on which you
are otherwise first absent from service. Notwithstanding the above, if you are
absent from work due to a maternity or paternity leave, then the 12-consecutive
month period beginning on the first anniversary of the first date of that
absence will not be a one-year break in service, and if you are absent from work
due to a leave of absence under the Family and Medical Leave Act, no
12-consecutive month period beginning on the first anniversary of the first date
of that absence, and subsequent anniversaries, during which the absence
continues, will be a one-year break in service, provided you return to work
following the leave.
 
When any period of absence is due to military service entitling you to
reemployment rights under federal law and you return to work at the Employer or
a Related Employer following that absence, there will be no break in service and
you will be credited with service for the entire period of that absence.
 
If you were a Participant when you terminated your employment and are
re-employed by your Employer, then you will again become a Participant on the
date you complete one hour of service. Your period of employment before you were
rehired is referred to as your pre-break service. Your period of employment
after you were rehired is referred to as your post-break service. If you are
re-employed after incurring five consecutive one-year breaks in service then
your post-break service will not count in determining your vesting percentage in
your pre-break Account balance. Your post-break service will count in
determining your vesting percentage in your pre-break Account balance and any
forfeited amounts will be restored to your Account if:
 
(1)    You are re-employed by your Employer before you incur five consecutive
one-year breaks in service, and
(2)    If you received distribution of your vested Account and you repay the
full amount of the distribution before the end of the five-year period that
begins on the date you are re-employed.
 
Example: Assume you terminate employment with your Employer in 2011 with an
Account balance of $3,000, of which $2,800 is vested. You elect to receive a
lump sum distribution of your vested Account balance. The remainder, or $200, is
forfeited in 2011. If you are rehired on January 1, 2012 and repay the $2,800
distribution prior to January 1, 2017, the $200 previously forfeited will be
restored to your Account. Additionally, your service after January 1, 2012 is
counted toward vesting your pre-break Account balance of $3,000.
 
VI.Participant Loans
 
A.General Loan Rules
 
Loans shall be made available to all qualifying Participants on a reasonably
equivalent basis. Loans are not considered distributions and are not subject to
Federal or state income taxes, provided they are repaid as required. While you
do have to pay interest on your loan, both the principal and interest are
deposited in your Account.
 
B.Specific Loan Procedures
 
1.Loan Application
 
If you have met the Plan's eligibility and entry date requirements, you may
apply for a loan by calling the Fidelity Retirement Benefits Line,
1-800-835-5097 or by accessing the NetBenefits® web site at www.401k.com. All
telephone calls will be recorded. You may apply for only one loan each calendar
year. All loans (except loans for the purchase of a principal residence) have
been pre-approved by the Plan Administrator based on the criteria outlined in
the Plan's loan procedures. Loans will be allowed for any purpose. A loan set up
fee of $75 will be deducted from your Account for each new loan processed.
 
2.Loan Amount
 
The minimum loan is $1,000 and the maximum amount is the lesser of one-half of
your vested Account balance or $50,000 reduced by the highest outstanding loan
balance in your Account during the prior twelve month period. All of your loans
from plans maintained by your Employer or a Related Employer will be considered
for purposes of determining the maximum amount of your loan. Up to 50% of your
vested Account balance may be used as collateral for any loan.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        11

--------------------------------------------------------------------------------

 

 
3.Number of Loans
 
You may only have 1 loan outstanding at any given time. If you have an existing
loan you may not apply for another loan until the existing loan is paid in full.
 
4.Interest Rate
 
All loans shall bear a reasonable rate of interest as determined by the Plan
Administrator based on the prevailing interest rates charged by persons in the
business of lending money for loans which would be made under similar
circumstances. The interest rate shall remain fixed throughout the duration of
the loan.
 
5.Loan Repayments and Loan Maturity
 
All loans must be repaid in level payments through after-tax payroll deductions
on at least a quarterly basis over a five year period unless it is for the
purchase of your principal residence in which case the loan repayment period may
not extend beyond 10 years from the date of the loan. If repayment is not made
by payroll deduction, a loan shall be repaid to the Plan by payment to the
Employer. You will be assessed an annual fee of $25 for each outstanding loan.
The level repayment requirement may be waived for a period of one year or less
if you are on a leave of absence, however, your loan must still be repaid in
full on the maturity date. If you are on a military leave of absence, the
repayment schedule may be waived for the entire length of the time missed on
leave. Your loan will accrue interest during this time, and upon return from a
military leave of absence, your loan will be reamortized to extend the length of
the loan by the length of the leave. If a loan is not repaid within its stated
period, it will be treated as a taxable distribution to you.
 
6.Default or Termination of Employment
 
The Plan Administrator shall consider a loan in default if any scheduled
repayment remains unpaid as of the last business day of the calendar quarter
following the calendar quarter in which a loan is initially considered past due.
In the event of a default, death, disability or termination of employment, the
entire outstanding principal and accrued interest shall be immediately due and
payable. However, if your termination of employment results from a corporate
action on the part of your employer and you remain performing the same job after
that corporate action, within 60 days of your termination of employment you may
request that the Plan Administrator roll over your loan to your new employer's
retirement plan (if such new plan will accept your loan roll over). Unless you
roll over your loan, any default in repayment to the Plan will result in the
treating of the balance due for your loan as a taxable distribution from the
Plan.
 
VII.In Service Withdrawals
 
If your Account balance includes an investment in the Stock Fund, and shares of
the Stock Fund are sold to process a withdrawal, the withdrawal amount will not
be distributed until the proceeds from the sale of the shares of the Stock Fund
are available as described in Appendix A and the Participant User Guide. The
following types of withdrawals are available under the Plan:
 
A.Hardship Withdrawals
 
If you are an Employee and request a hardship withdrawal and it is approved by
the Plan Administrator, you may withdraw certain contributions to satisfy the
following immediate and heavy financial needs: (1) medical expenses for you,
your spouse, children, dependents or a primary beneficiary designated by you
under the Plan; (2) the purchase of your principal residence; (3) to prevent
your eviction from, or foreclosure on, your principal residence; (4) to pay for
post-secondary education expenses (tuition, related educational fees, room and
board) for you, your spouse, children, dependents or a primary beneficiary
designated by you under the Plan for the next twelve months; (5) to make
payments for burial or funeral expenses for your deceased parent, spouse, child,
dependent or a primary beneficiary designated by you under the Plan; (6) to pay
expenses for the repair of damage to your principal residence that would qualify
for the casualty deduction under Section 165 of the Internal Revenue Code
(without regard to whether the loss exceeds 10% of adjusted gross income); or
any other immediate and heavy financial need as determined based on Internal
Revenue Service regulations. In accordance with Internal Revenue Service
regulations, you must first exhaust all other assets reasonably available to you
prior to obtaining a hardship withdrawal. This includes obtaining a loan from
this Plan and any other qualified plan maintained by your Employer. Your
Deferral Contributions to this Plan, and any other Employer-sponsored qualified
or non-qualified plan, will be suspended for six months after your receipt of
the hardship withdrawal. The minimum hardship withdrawal is $500. Hardship
withdrawals will be subject to the 10% nonperiodic income tax withholding rate
unless you elect out of the withholding. Contributions available to withdraw
under the terms of this section are:

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        12

--------------------------------------------------------------------------------

 

•    
Employee Deferral Contributions (including both pretax and Roth deferral
contributions if available in the Participant's Account)

•    
Match

 
B.Withdrawals After Age 59½
 
If you have reached age 59½, then you may elect to withdraw all or a portion of
your entire vested Account while you are still employed by your Employer.
 
C.Withdrawals After Age 70½
 
Starting in the calendar year in which you reach age 70½, you may elect to
receive distributions calculated in the same manner as Minimum Required
Distributions. For more information, please refer to the paragraph so entitled
under the Distributable Events subsection of this SPD's section on Distribution
of Benefits below.
 
D.Withdrawals After Normal Retirement Age
 
You may elect to withdraw your vested Account balance after you reach the Plan's
normal retirement age, 65, or delay it until you retire. Notwithstanding the
above, by law certain contributions including employee deferral, qualified
matching, safe harbor matching, qualified nonelective, and safe harbor
nonelective contributions cannot be withdrawn prior to age 59½.
 
E.Withdrawals of Rollover Contributions
 
If you have a balance in your rollover contributions Account, you may elect to
withdraw all or a portion of it. There is no limit on the number of withdrawals
of this type.
 
The amount of any taxable withdrawal that is not rolled over into an Individual
Retirement Account or another qualified employer retirement plan will be subject
to Federal and state, if applicable, income taxes. In general, the amount of any
taxable withdrawal that is not rolled over into an Individual Retirement Account
or another qualified employer retirement plan will be subject to 20% Federal
Income Tax and any applicable State Income Tax. A 10% Internal Revenue Code
early withdrawal penalty tax may apply to the amount of your withdrawal if you
are under the age of 59½ and do not meet one of the Internal Revenue Code
exceptions. For information regarding the taxation of amounts attributable to
Roth contributions, see the Cash Distribution section below.
 
The Plan Administrator will notify you of the appropriate procedures to make a
withdrawal from the Plan. Consult your Plan Administrator for more information.
 
VIII.Distribution of Benefits
 
A.Eligibility For Benefits
 
A distribution can be made to you if you request one due to your disability,
retirement, or termination of employment from your Employer and any Related
Employer. Your Beneficiary or Beneficiaries may request a distribution of your
vested Account balance in the event of your death. The value of your Account
balance will continue to increase or decrease, as appropriate, based on the
investment returns until it is distributed.
 
You may defer receipt of your distribution until a later date. However, you
cannot postpone it if your vested Account balance is $5,000 or less in which
case the Plan Administrator will direct the Trustee that any amount exceeding
$1,000 be distributed to an Individual Retirement Account or Annuity (“IRA”) for
your benefit. If your vested Account balance is $1,000 or less, the Plan
Administrator will direct the Trustee to distribute it to you as a lump sum
distribution without your consent. Prior to such distribution you still have the
right to request that the amount be distributed directly to you in the form of a
lump sum payment or to request that it be rolled-over to a different IRA
provider or another retirement plan eligible to receive rollover contributions.
 
If you fail to request a different treatment of an automatic distribution under
the Plan's Cash-Out Provision, your distribution will be paid over to an IRA
provider chosen by the Plan Administrator and invested in a product designed to
preserve the principal of that distribution while still providing a reasonable
rate of return and preserving liquidity. The fees assessed against this newly
established IRA by its provider will be paid by the participant.
 
If you have questions regarding the Plan's automatic rollover rules, the Plan's
IRA provider for automatic rollovers, or the fees

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        13

--------------------------------------------------------------------------------

 

and expenses applicable to the automatic rollover IRA, please contact the Plan
Administrator. Your consent will be required for any distribution if your vested
Account balance is greater than $5,000.
 
You should consult with your tax advisor to determine the financial impact of
your situation before you request a distribution. You may apply for a
distribution by calling the Fidelity Retirement Benefits Line at 1-800-835-5097
and/or by accessing the NetBenefits® web site at www.401k.com. All telephone
calls will be recorded. Most distributions have been pre-approved by the Plan
Administrator.
 
B.Distributable Events
 
You are eligible to request a distribution of your vested Account balance based
on any of the following events:
 
1.Death
 
If you are a Participant in the Plan and die, your vested Account balance, if
any, will be paid to your designated Beneficiary or Beneficiaries. If you are an
Employee of your Employer or a Related Employer at the time of your death, your
Account balance will automatically become 100% vested. You may designate a
Beneficiary or Beneficiaries on a designation form that must be properly signed
and filed with the Plan Administrator. If you are married and want to designate
someone other than your spouse as your primary Beneficiary, your spouse must
consent to this designation by signing the form. His/her signature must be
witnessed by a Plan representative or a notary public. You should contact the
Plan Administrator to obtain a designation of beneficiary form.
 
2.Disability
 
If you become disabled while you are employed by your Employer or a Related
Employer, so that you are eligible for Social Security disability benefits or
determined disabled by a physician selected by the Plan Administrator, the full
value of your Account balance may be distributed to you upon request. You will
automatically become 100% vested in your Account balance when you become
disabled. You may request a distribution of your Account balance only if you
terminate your employment with your Employer or Related Employer.
 
3.Retirement
 
You do not have to terminate your employment with your Employer just because you
attain your early retirement age of 59½ or you attain your normal retirement age
of 65. You will automatically become 100% vested in your Account balance upon
meeting the retirement requirements. You may take an early retirement
distribution at or after age 59½, but you must first terminate your employment
with your Employer or Related Employer.
 
4.Minimum Required Distributions
 
You are required by law to receive a minimum required distribution from the
Employer's Plan, unless you are a five percent owner of the Employer, no later
than April 1 of the calendar year following the calendar year you turn 70½ or
terminate your employment, whichever is later. If you are a five percent owner
of the Employer, you must start receiving your distribution no later than April
1 of the calendar year following the calendar year you turn 70½. Once you start
receiving your minimum required distribution, you should receive it at least
annually and you should complete the appropriate documentation each year until
all assets in your Account are distributed. If you have any questions about your
minimum required distributions, please contact your Plan Administrator.
 
5.Termination of Employment
 
Generally, if you terminate your employment with your Employer and all Related
Employers, you may elect to receive a distribution of your vested Account
balance from the Plan.
 
C.Form of Payments
 
1.Lump Sum Distributions
 
Your entire vested Account balance will be paid to you in a single distribution
or other distribution that you elect.

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        14

--------------------------------------------------------------------------------

 

 
a.Non-rollover Distribution
 
Any distribution paid directly to you will be subject to mandatory Federal
income tax withholding of 20% of the taxable distribution and the remaining
amount will be paid to you. You cannot elect out of this tax withholding but you
can avoid it by electing a direct rollover distribution as described below. This
withholding is not a penalty but a prepayment of your Federal income taxes.
 
Subject to certain exceptions (for example, with respect to a distribution of
excess Deferral Contributions to Highly Compensated Employees due to
nondiscrimination test results), the entire amount of your account under the
Plan attributable to Roth contributions will be distributed to you free from
Federal income tax (including the earnings portion) if the distribution occurs
after the five taxable year period beginning with the first taxable year you
made a designated Roth contribution to the Plan (or to a plan you previously
participated in, if earlier, if amounts attributable to those previous Roth
contributions were directly rolled over to this Plan), provided the distribution
is also made:
 
•On or after you attain age 59 ½ or
•To your beneficiary (or estate) on or after your death; or
•Pursuant to your being disabled.
 
For example, if you made your first Roth contribution held within the Plan (or
another qualified plan, as described in the Rollover Contributions section
above) during July, 2006, attained age 59-1/2 on January 1, 2011 and were
eligible for a distribution on January 3, 2011, the portion of your distribution
attributable to Roth contributions would not be subject to Federal income tax
upon distribution on January 3, 2011.
 
You may rollover the taxable distribution you receive to an individual
retirement account (IRA) or your new employer's qualified plan, if it accepts
rollover contributions and you roll over this distribution within 60 days after
receipt. You will not be taxed on any amounts timely rolled over into the IRA or
your new employer's qualified Plan until those amounts are later distributed to
you. Any amounts not rolled over may also be subject to certain early withdrawal
penalties prescribed under the Internal Revenue Code.
 
b.Direct Rollover Distribution
 
As an alternative to a non-rollover distribution, you may request that your
entire distribution be rolled directly into a Fidelity IRA, a non-Fidelity IRA
or to your new employer's qualified plan if it accepts rollover contributions.
Federal income taxes will not be withheld on any direct rollover distribution.
 
When you call the Fidelity Retirement Benefits Line to take a withdrawal, you
will be asked whether you will be rolling over any part of your distribution. If
you wish to have any part of your distribution rolled over to an IRA or another
qualified plan, you will need to speak to a Fidelity representative.
1.Rollover to Fidelity IRA - You will be asked whether you have received a
Fidelity Service for Exiting Employees ('SEE') Rollover IRA Kit. If you haven't
received a SEE Kit, the Fidelity representative will send out one. Then, your
rollover request will be entered on the system and will pend (for up to 90 days)
until the Rollover IRA account is set up. You must return the signed Rollover
IRA application to Fidelity's Retail Customer Service Department (in Dallas, TX)
in order to set up the Rollover IRA account. Once the Rollover IRA account has
been set up, your vested Account balance will be transferred to the Fidelity
Rollover IRA.
2.Rollover to Non-Fidelity IRA - A check will be issued by the Trustee payable
to the IRA custodian or trustee for your benefit. The check will contain the
notation 'Direct Rollover' and it will be mailed directly to you. You will be
responsible for forwarding it on to the custodian or trustee. You must provide
the Plan Administrator with complete information to facilitate your direct
rollover distribution.
3.Rollover to your New Employer's Qualified Plan - You should check with your
new employer to determine if its plan will accept rollover contributions. If
allowed, then a check will be issued by the Trustee payable to the trustee of
your new employer's qualified plan. The check will contain the notation 'Direct
Rollover' and it will be mailed directly to you. You will be responsible for
forwarding it on to the new trustee. You must provide the plan Administrator
with complete information to facilitate your direct rollover distribution.
 

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        15

--------------------------------------------------------------------------------

 

c.Combination Non-rollover Distribution and Direct Rollover Distribution
 
You may request that part of your distribution be paid directly to you and the
balance rolled into an IRA, your new employer's retirement plan, or a 403(a)
annuity. Any part of the distribution paid directly to you will be subject to
the Federal income tax withholding rules referred to in subsection a) above and
any direct rollover distribution will be made in accordance with section b)
above. Your direct rollover distribution must be at least $500.
 
You will pay income tax on the amount of any taxable distribution you receive
from the Plan unless it is rolled into an IRA or your new employer's qualified
Plan. A 10% IRS premature distribution penalty tax may also apply to your
taxable distribution unless it is rolled into an IRA or another qualified plan.
The 20% Federal income tax withheld under this section may not cover your entire
income tax liability. In the case of a combination distribution, if any portion
of the eligible rollover distribution consists of after-tax contributions, the
amount paid directly to you will be considered to consist completely of
after-tax contributions before any after-tax contributions are attributed to the
portion paid as a direct rollover. Consult with your tax advisor for further
details.
 
If you decide to split a distribution into partially a cash distribution and
partially a direct rollover distribution, the Plan rule providing that the
amount directly rolled over must be at least $500 is applied by treating any
amount distributed that is attributable to Roth deferral contributions as a
separate distribution from the remainder of the distribution, even if the
amounts are distributed at the same time.
 
2.Installment Distributions
 
Your vested Account balance will be paid to you in substantially equal amounts
over a period of time. You may elect annual or more frequent installments. You
may elect to receive a lump sum distribution after you start to receive
installment distributions, by completing the appropriate documentation. The
direct rollover distribution rules referred to in the lump sum distribution
section also apply to installment distributions.
 
3.Other Non-Annuity
 
You may also elect to receive your distribution in the form of Distribution of
stock in kind.
 
IX.Miscellaneous Information
 
A.Benefits Not Insured
 
Benefits provided by the Plan are not insured or guaranteed by the Pension
Benefit Guaranty Corporation under Title IV of the Employee Retirement Income
Security Act of 1974 because the insurance provisions under ERISA are not
applicable to this particular Plan. You will only be entitled to the vested
benefits in your Account based upon the provisions of the Plan and the value of
your Account will be subject to investment gains and losses.
 
B.Attachment of Your Account
 
Your Account may not be attached, garnished, assigned or used as collateral for
a loan outside of this Plan except to the extent required by law. Your creditors
may not attach, garnish or otherwise interfere with your Account balance except
in the case of a proper Internal Revenue Service tax levy or a Qualified
Domestic Relations Order (QDRO). A QDRO is a special order issued by the court
in a divorce, child support or similar proceeding. In this situation, your
spouse, or former spouse, or someone other than you or your Beneficiary, may be
entitled to a portion or all of your Account balance based on the court order.
Participants and Beneficiaries can obtain, without a charge, a copy of QDRO
procedures from the Plan Administrator.
 
C.Plan-to-Plan Transfer Of Assets
 
Your Employer may direct the Trustee to transfer all or a portion of the assets
in the Account of designated Participants to another plan or plans maintained by
your Employer or other employers subject to certain restrictions. The plan
receiving the Trust Funds must contain a provision allowing the transfer and
preserve any benefits required to be protected under existing laws and
regulations. In addition, a Participant's vested Account balance may not be
decreased as a result of the transfer to another plan.
 

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        16

--------------------------------------------------------------------------------

 

D.Plan Amendment
 
Your Employer reserves the authority to amend certain provisions of the Plan by
taking the appropriate action. However, any amendment may not eliminate certain
forms of benefits under the Plan or reduce the existing vested percentage of
your Account balance derived from Employer contributions. If you have three or
more years of service with your Employer and a Related Employer and the vesting
schedule is amended, then you will be given a choice to have the vested
percentage of future Employer contributions made to your Account computed under
the new or the old vesting schedule. The Plan Administrator will provide you
with the appropriate information to make an informed decision if the Plan's
vesting schedule is amended.
 
E.Plan Termination
 
Your Employer has no legal or contractual obligation to make annual
contributions to or to continue the Plan. Your Employer reserves the right to
terminate the Plan at any time by taking appropriate action as circumstances may
dictate, with the approval of the Board of Directors. In the event the Plan
should terminate, each Participant affected by such termination shall have a
vested interest in his Account of 100 percent. The Plan Administrator will
facilitate the distribution of Account balances in single lump sum payments to
each Participant in accordance with Plan provisions until all assets have been
distributed by the Trustee. Each Participant in the Plan upon Plan termination
will automatically become 100% vested in his/her Account balance.
 
F.Interpretation of Plan
 
The Plan Administrator has the power and discretionary authority to construe the
terms of the Plan based on the Plan document, existing laws and regulations and
to determine all questions that arise under it. Such power and authority
include, for example, the administrative discretion necessary to resolve issues
with respect to an Employee's eligibility for benefits, credited services,
disability, and retirement, or to interpret any other term contained in Plan
documents. The Plan Administrator's interpretations and determinations are
binding on all Participants, Employees, former Employees, and their
Beneficiaries.
 
G.Electronic Delivery
 
This Summary Plan Description and other important Plan information may be
delivered to you through electronic means. This Summary Plan Description
contains important information concerning the rights and benefits of your Plan.
If you receive this Summary Plan Description (or any other Plan information)
through electronic means you are entitled to request a paper copy of this
document, free of charge, from the Plan Administrator. The electronic version of
this document contains substantially the same style, format and content as the
paper version.
 
X.Internal Revenue Code Tests
 
A.Non-Discrimination Tests
 
The Plan must pass Internal Revenue Code non-discrimination tests as of the last
day of each Plan Year to maintain a qualified Plan. These tests are intended to
ensure that the amount of contributions under the Plan do not discriminate in
favor of Highly Compensated Employees. In order to meet the tests, your Employer
encourages participation from all eligible Employees. Depending upon the results
of the tests, the Plan Administrator may have to refund Deferral Contributions
contributed to the Plan and vested matching contributions to certain Highly
Compensated Employees, as determined under Internal Revenue Service regulations.
Deferral Contributions or matching contributions will be refunded to you from
applicable investment options. You will be notified by the Plan Administrator if
any of your contributions will be refunded to you.
 
In the event that the Plan Administrator distributes amounts attributable to
excess Deferral Contributions to Highly Compensated Employees as a result of the
nondiscrimination test applicable to Deferral Contributions, a Highly
Compensated Employee who made both pre-tax and Roth Deferral Contributions
during the applicable year will first receive a return of amounts attributable
to pre-tax Deferral Contributions to the extent the Highly Compensated Employee
made pre-tax Deferral Contributions during the applicable Plan Year. The
remainder of any such distribution will come from amounts attributable to the
Roth Deferral Contributions the Highly Compensated Employee made during the
applicable Plan Year.
 
B.Top Heavy Test
 
The Plan is subject to the Internal Revenue Code “top-heavy” test. Each Plan
Year, the Plan Administrator tests this Plan, together with any other
Employer-sponsored qualified plans that cover one or more key employees, to
ensure that no more than 60% of the benefits are for key employees. If this Plan
is top-heavy, then your Employer may be required to make a minimum annual

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        17

--------------------------------------------------------------------------------

 

contribution on your behalf to this, or another Employer sponsored plan, if you
are employed as of Plan Year-end. In addition, the following vesting schedule
will be used instead of the one previously listed in the vesting section of this
Summary Plan Description.
 
    
Years of Service
Vesting Percentage
less than 1
0
1
25
2
50
3
100

 
XI.Participant Rights
 
A.Claims
 
1.Claims Procedures
 
A plan participant or beneficiary may make a claim for benefits under the Plan.
Any such claim you file must be submitted to the Plan Administrator in a form
and manner acceptable to the Plan Administrator. Contact your Plan Administrator
for more information. Generally, the Plan Administrator will provide you with
written notice of the disposition of your claim within 90 days after receipt of
your claim by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims - see the next paragraph). In the event
the claim is denied, the Plan Administrator will disclose to you in writing the
specific reasons for the denial, a reference to the specific provisions of the
Plan on which the determination is based, a description of additional material
or information necessary for the claimant to perfect the claim and an
explanation of why it is required, and information about the steps that must be
taken to submit a timely request for review, including a statement of your right
to bring a civil action under Section 502(a) of ERISA following as adverse
determination upon review.
 
If your claim concerns disability benefits under the Plan, the Plan
Administrator must notify you in writing within 45 days after you have filed
your claim in order to deny it. If special circumstances require an extension of
time to process your claim, the Plan Administrator must notify you before the
end of the 45-day period that your claim may take up to 30 days longer to
process. If special circumstances still prevent the resolution of your claim,
the Plan Administrator may then only take up to another 30 days after giving you
notice before the end of the original 30-day extension. If the Plan
Administrator gives you notice that you need to provide additional information
regarding your claim, you must do so within 45 days of that notice.
 
2.Review Procedures (For Appeal of an Adverse Benefit Determination)
 
You may appeal the denial of your claim made under the procedures described
above within 60 days after the date following your receipt of notification of
the denied claim (a different procedure applies for disability related claims -
see the next paragraph) by filing a written request for review with the Plan
Administrator. This written request may include comments, documents, records,
and other information relating to your claim for benefits. You shall be
provided, upon your request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to your claim for
benefits. The review will take into account all comments, documents, records,
and other information submitted by you relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. Generally, the Plan Administrator will provide you with written
notice of the disposition of your claim on review within 60 days after receipt
of your appeal by the Plan. If the Plan Administrator determines that special
circumstances require an extension of time to process your claim, the Plan
Administrator will furnish written notice of the extension to the claimant prior
to the expiration of the initial 60-day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period the Plan
Administrator had to dispose of your claim. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. (A different procedure
applies for disability related claims - see the next

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        18

--------------------------------------------------------------------------------

 

paragraph). In the event the claim on review is denied, the Plan Administrator
will disclose to you in writing the specific reasons for the denial, a reference
to the specific provisions of the Plan on which the determination is based, a
description of additional material or information necessary for the claimant to
perfect the claim and an explanation of why it is required, and information
about the steps that must be taken to submit a timely request for review,
including a statement of your right to bring a civil action under Section 502(a)
of ERISA following as adverse determination upon review.
 
If your initial claim was for disability benefits under the Plan and has been
denied by the Plan Administrator, you have 180 days from the date you receive
notice of your denial in which to appeal that decision. Your review will be
handled completely independently of the findings and decision made regarding
your initial claim and will be processed by an individual who is not a
subordinate of the individual who denied your initial claim. If your claim
requires medical judgment, the individual handling your appeal will consult with
a medical professional who was not consulted regarding your initial claim and
who is not a subordinate of anyone consulted regarding your initial claim and
identify that medical professional to you. The Plan Administrator must notify
you in writing within 45 days after you have filed your claim in order to deny
it. If the Plan Administrator determines that special circumstances require an
extension of time to process your claim, the Plan Administrator will furnish
written notice of the extension to the claimant prior to the expiration of the
initial 45-day period. In no event shall such extension exceed a period of 45
days from the end of the initial period the Plan Administrator had to dispose of
your claim. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the benefit determination.
 
The Plan Administrator shall notify you of the Plan's benefit determination on
review within a reasonable period of time, but not later than 60 days after
receipt of your request for review by the Plan, unless the Plan Administrator
determines that special circumstances require an extension of time for
processing the claim. If the Plan Administrator determines that an extension of
time for processing is required, written notice of the extension shall be
furnished to you prior to the termination of the initial 60-day period. In no
event shall such extension exceed a period of 60 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review.
 
The Plan Administrator shall provide you with written notification of a plan's
benefit determination on review. In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by you - the specific reason or reasons for the adverse
determinations, reference to the specific plan provisions on which the benefit
determination is based, a statement that you are entitled to receive, upon your
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to your claim for benefits.
 
B.Statement of ERISA Rights
 
As a Participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan Participants shall be entitled to:
 
Receive Information About Your Plan and Benefits
 
•    
Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 
•    
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Plan Administrator may
make a reasonable charge for the copies.

 
•    
Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this Summary
Annual Report each year.

 
•    
Obtain a statement telling you the fair market value of your vested, accrued
benefit, as of the date for which the benefits are reported, if you stop working
under the Plan now. If you do not have a right to a benefit under the plan, the
statement will tell you how many more years you have to work to get a right to a
benefit. This statement must be requested in writing and is not required to be
given more than once every twelve (12) months. The Plan must provide the
statement free of charge.

 

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        19

--------------------------------------------------------------------------------

 

Prudent Actions by Fiduciaries
 
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you, other Plan Participants and
Beneficiaries. No one, including your Employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a retirement benefit or exercising your rights under ERISA.
 
Enforce Your Rights
 
If your claim for a benefit under the Plan is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a Federal court. The Plan's agent for legal service of process
in the event of a lawsuit is the Plan Administrator. In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Plan Administrator.
 
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan's decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim frivolous.
 
Assistance with Your Questions
 
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.
 
XII.Services and Fees
 
Fees and expenses charged under your Account will impact your retirement
savings, and fall into three basic categories. Investment fees are generally
assessed as a percentage of assets invested, and are deducted directly from your
investment returns. Investment fees can be in the form of sales charges, loads,
commissions, 12b-1 fees, or management fees. Certain of these Investment fees
may not apply depending upon the funds and share classes available in the Plan.
You can obtain more information about such fees from the documents (e.g., a
prospectus) that describe the investments available under your Plan and from
Appendix A: Investment Options. Plan administration fees cover the day-to-day
expenses of your Plan for recordkeeping, accounting, legal and trustee services,
as well as additional services that may be available under your Plan, such as
daily valuation, telephone response systems, internet access to plan
information, retirement planning tools, and educational materials. In some
cases, these costs are covered by investment fees that are deducted directly
from investment returns. In other cases, these administrative fees are either
paid directly by your Employer, or are passed through to the participants in the
Plan, in which case a recordkeeping fee will be deducted from your Account.
Transaction-based fees are associated with optional services offered under your
Plan, and are charged directly to your Account if you take advantage of a
particular plan feature that may be available, such as a Plan loan. For more
information on fees associated with your Account, refer to your Account
statement or speak with your Plan Administrator.
 
 
 

______________________________________________________________________________________________________
The Petroleum Development Corporation 401(k) & Profit Sharing
Plan                        20

--------------------------------------------------------------------------------

 

Appendix A.    Investment Options
 
You have the opportunity to direct the investments of your Account among the
following investment funds:
 
Name
Ticker Symbol
Fund Code
Fund Overview
Fidelity® Money Market Trust Retirement Money Market Portfolio
FRTXX
0630
Seeks to obtain as high a level of current income as is consistent with the
preservation of capital and liquidity.
Investing in U.S. dollar-denominated money market securities of domestic and
foreign issuers and repurchase agreements. Investing more than 25% of total
assets in the financial services industries. Potentially entering into reverse
repurchase agreements.
Fidelity® U.S. Bond Index Fund
FBIDX
0651
Seeks to provide investment results that correspond to the total return of the
bonds in the Barclays Capital U.S. Aggregate Bond Index.
Normally investing at least 80% of the fund's assets in bonds included in the
Barclays Capital U.S. Aggregate Bond Index. Engaging in transactions that have a
leveraging effect on the fund.
Fidelity® Balanced Fund
FBALX
0304
Seeks income and capital growth consistent with reasonable risk.
Investing approximately 60% of assets in stocks and other equity securities and
the remainder in bonds and other debt securities, including lower-quality debt
securities, when its outlook is neutral. Investing at least 25% of total assets
in fixed-income senior securities (including debt securities and preferred
stock.) Engaging in transactions that have a leveraging effect on the fund.
American Beacon Large Cap Value Fund Investor Class
AAGPX
OFA2
A Growth and Income mutual fund; the Morningstar Category is Large Value.
The investment seeks long-term capital appreciation and current income. The fund
normally invests at least 80% of net assets (plus the amount of any borrowings
for investment purposes) in equity securities of large market capitalization
U.S. companies. These companies generally have market capitalizations similar to
the market capitalization of the companies in the Russell 1000 Index at the time
of investment. The investments may include common stocks, preferred stocks,
securities convertible into U.S. common stocks, U.S. dollar-denominated ADRs,
and U.S. dollar-denominated foreign stocks traded on U.S. exchanges.
Fidelity® Value Fund
FDVLX
0039
Seeks capital appreciation.
Investing in securities of companies that possess valuable fixed assets or that
FMR believes are undervalued in the marketplace in relation to factors such as
assets, earnings, or growth potential (stocks of these companies are often
called "value" stocks). Normally investing primarily in common stocks.


 

--------------------------------------------------------------------------------

 

Royce Opportunity Fund Class Service
RYOFX
OSLZ
A Small Company mutual fund; the Morningstar Category is Small Value.
The investment seeks long-term growth of capital. The fund invests primarily in
the equity securities of small- and micro-cap companies, those with market
capitalizations up to $2.5 billion. Although the fund normally focuses on the
securities of companies with market capitalizations up to $2.5 billion, it may,
in certain market environments, invest an equal or greater percentage of its
assets in securities of larger-cap companies and may invest up to 10% of its
assets in foreign securities. Normally, the fund invests at least 65% of its net
assets in equity securities.
Spartan® Total Market Index Fund - Investor Class
FSTMX
0397
Seeks to provide investment results that correspond to the total return of a
broad range of United States stocks.
Normally investing at least 80% of assets in common stocks included in the Dow
Jones U.S. Total Stock Market Index, which represents the performance of a broad
range of U.S. stocks.
Fidelity® Contrafund®
FCNTX
0022
Seeks capital appreciation.
Investing in securities of companies whose value FMR believes is not fully
recognized by the public. Investing in either 'growth' stocks or 'value' stocks
or both. Normally investing primarily in common stocks.
Fidelity® Export and Multinational Fund
FEXPX
0332
Seeks long-term growth of capital.
Normally investing primarily in common stocks. Normally investing primarily in
securities of U.S. companies that are expected to benefit from exporting or
selling their goods or services outside of the United States. Investing in
either "growth" stocks or "value" stocks or both.
Rainier Small/Mid Cap Equity Portfolio
RIMSX
OF2W
A Growth mutual fund; the Morningstar Category is Mid-Cap Growth.
The investment seeks to maximize long-term capital appreciation. The fund
normally invests at least 80% of assets in the common stock of small- and
mid-capitalization companies traded in the U.S. with prospects of strong
earnings growth and attractive overall business fundamentals, selling at
reasonable valuations. The Advisor defines small/mid cap companies as companies
with market capitalizations between $100 million and $15 billion. The fund
invests in approximately 100 to 150 companies and may invest up to 25% of assets
in foreign securities.
Fidelity® International Discovery Fund
FIGRX
0305
Seeks long-term growth of capital.
Normally investing primarily in non-U.S. securities. Normally investing
primarily in common stocks.
Spartan® International Index Fund - Investor Class
FSIIX
0399
Seeks to provide investment results that correspond to the total return of
foreign stock markets.
Normally investing at least 80% of assets in common stocks included in the
Morgan Stanley Capital International Europe, Australasia, Far East Index, which
represents the performance of foreign stock markets.


 

--------------------------------------------------------------------------------

 

Petroleum Development Corporation Company Stock Fund
 
RTHZ
Seeks to increase the value of your investment over the long term by investing
in the stock of your employer or its affiliate.
Stock in Petroleum Development Corporation. This is neither a mutual fund nor a
diversified or managed investment option.

 
Fidelity Freedom Income Fund®
FFFAX
0369
Seeks high total current income and, as a secondary objective, capital
appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors already in retirement. Allocating assets among underlying Fidelity
funds according to a stable asset allocation strategy of approximately 14.6% in
domestic equity funds, 5.4% in international equity funds, 35% in
investment-grade fixed-income funds, 5% in high yield fixed-income funds, and
40% in short-term funds.
Fidelity Freedom 2000 Fund®
FFFBX
0370
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expected to have retired around the year 2000. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2000). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2010 Fund®
FFFCX
0371
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2010. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2010). Ultimately, the fund will
merge with Freedom Income Fund.


 

--------------------------------------------------------------------------------

 

Fidelity Freedom 2020 Fund®
FFFDX
0372
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2020. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2020). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2030 Fund®
FFFEX
0373
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2030. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2030). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2040 Fund®
FFFFX
0718
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2040. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2040). Ultimately, the fund will
merge with Freedom Income Fund.


 

--------------------------------------------------------------------------------

 

Fidelity Freedom 2005 Fund®
FFFVX
1312
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expected to have retired around the year 2005. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2005). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2015 Fund®
FFVFX
1313
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2015. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2015). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2025 Fund®
FFTWX
1314
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2025. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term
funds(approximately 10 to 15 years after the year 2025). Ultimately, the fund
will merge with Freedom Income Fund


 

--------------------------------------------------------------------------------

 

Fidelity Freedom 2035 Fund®
FFTHX
1315
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2035. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2035). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2045 Fund®
FFFGX
1617
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2045. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2045). Ultimately, the fund will
merge with Freedom Income Fund.
Fidelity Freedom 2050 Fund®
FFFHX
1618
Seeks high total return until its target retirement date. Thereafter the fund's
objective will be to seek high current income and, as a secondary objective,
capital appreciation.
Investing in a combination of underlying Fidelity equity, fixed-income, and
short-term funds using a moderate asset allocation strategy designed for
investors expecting to retire around the year 2050. Allocating assets among
underlying Fidelity funds according to an asset allocation strategy that becomes
increasingly conservative until it reaches approximately 15% in domestic equity
funds, 5% in international equity funds, 35% in investment-grade fixed-income
funds, 5% in high yield fixed-income funds, and 40% in short-term funds
(approximately 10 to 15 years after the year 2050). Ultimately, the fund will
merge with Freedom Income Fund

 
 
Stock shares held in the Plan are reported in shares of that company's stock
(the “Stock Fund”). Exchanges between shares of the Stock Fund and other
investments listed above are done through a real-time trading process.
Contributions and distributions from your Account when you are invested in the
Stock Fund are batched together and generally traded the next business day. The
Participant User Guide, which will be provided to you by your Employer, contains
more information about the processing of all transactions, and you should
consult this publication to be sure that you understand the real-time trading
process. If you are not sure that you have a current copy of the publication, or
you need additional information about real-time trading, please contact

 

--------------------------------------------------------------------------------

 

your Plan Administrator or Fidelity at 1-800-835-5097.
 
If you have not supplied investment instructions, your Employer has directed
that your contributions to the plan will be invested, based upon your date of
birth, in the Fidelity Freedom Funds described in the above table of this
Appendix A. These funds are subject to the volatility of the financial markets
and may be subject to the additional risks associated with investing in high
yield, small cap and foreign securities including the risk of loss of your
principal investment.
 
You may redirect the investment of your future contributions or exchange your
existing Account balance among available investment options by calling
1-800-835-5097 on any business day between 8:30 AM (ET) and 8:00 PM (ET). This
is an automated telephone service and you should follow the telephonic
instructions or you can press the appropriate number if you want to talk to a
Fidelity telephone representative. All representative-assisted calls will be
recorded for your protection. You may call the telephone number virtually 24
hours a day, seven days a week to check Account balances, prices, yields or
obtain investment information. You may also use the internet to redirect the
investment or your future contributions or exchange your existing Account
balance by logging onto NetBenefits® at www.401k.com. Please contact the Plan
Administrator for further information.
 
Exchanges received and confirmed before the close of the market (usually 4:00 PM
(ET)) will be posted on that business day based upon the closing price of the
affected investment(s). Exchanges received and confirmed after the market close
will be processed on the next business day based upon the closing price of the
affected investment(s) on that next business day. The minimum exchange is the
lesser of $250 or 100% of your Account balance in the investment option. If your
exchange is less than $250 then it may only be exchanged into one investment
option. A confirmation of your change in the investment of your future
contributions or your exchange of an existing fund will be sent to you within
five business days or an online confirmation will be displayed on NetBenefits®.
Fidelity reserves the right to change, restrict, or terminate exchange
procedures to protect mutual fund shareholders.
 
If you are enrolled in the Fidelity Portfolio Advisory Service at Work described
in Article IV, you will be unable to change how your Account is invested.
 

 